Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 7-8, 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Document D1 (US PAT: 10,236,008, filed 6-9-17; Helmrich et al.).
Regarding claim 1, D1 discloses: an encoder (fig. 9) includes a multi-channel processor for processing continuous blocks of spectrum values of a first channel and a second channel; multi-channel processor uses a residual signal and an additionally encoded audio signal, which can be an intermediate signal of a (for example MDCT encoded) channel of an audio signal or an M/S encoded audio (see D1, col. 16, line 65 – co. 17, line 38 and fig. 3).
	Claim 1 differs from D1 in that: a step of performing parallel transcoding comprises a step of including additional segments overlapping with segments adjacent to each of the divided segments, and transmitting 
The additional feature of claim 2 could be easily derived through easy design changes to the features of D1, wherein in order to acquire 0 th time portion, a windower applies an analysis window to, for example 2048 samples, and specifically, to sample 1 to sample 2048 (see D1, col. 10 lines 62-67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document D1 in view of Document D2 (APPLE INC. Audio Priming – Handling Encoder Delay in AAC. 13 September 2016).
The additional features in claims 3 and 5 could be derived through easy design changes to the features of D1, wherein: overlapping does no necessarily have to be 50% of overlapping, but overlapping can be higher or lower and even multiple overlapping , that is overlapping of more than two windows can thus exit; thus a sample of time domain audio signal does not contribute to just two windows and blocks of spectrum values thereto, but the sample contributes to even more than two windows/blocks of spectrum values (see D1, col. 11 lines 11-18), and to the features of D2, wherein a surplus audio primping sample is added to the starting portion of an audio stream whenever an audio is encoded (see page 1 of D2).
The additional feature in claim 4 could be derived through easy design changes to the priming sample, of D2, which is added to the front of bit stream generally encoded in AAC (see D1 col. 1 lines 27-31).

Claim 6 pertains to computer readable recording medium, characterized by recording a program for executing, in a computer, the audio parallel transcoding of claim 1, and therefore has substantially the same technical features as claim1.  Therefore, it is anticipated by D1 as set forth in rejection of claim 1.
Claims 7-8, and 10 pertain to an audio parallel transcoding system, and have substantially the same technical features as claims 1, 2, 4. Therefore, for the same reasons discussed with respect to claims 1, 2, 4 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US PAT: 9,338,467) to Gadepalli discloses parallel video transcoding which teaches: A system and method provides transcoding a video in parallel by multiple transcoders based on a measure of video coding complexity (VCC). The system has a video pre-processing module, a master transcoder, a transcoding controller and multiple transcoders. The video pre-processing module transcodes a source video into an intermediate video. The master transcoder partitions the intermediate video into multiple transcoding units, where a transcoding unit identifies a portion of data of the intermediate video for transcoding. The master transcoder further generates a transcoding request for each transcoding unit. The transcoding controller distributes the transcoding units to the multiple transcoders, which transcode the data of the transcoding units in parallel into transcoded data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651